—In an action for a divorce and ancillary relief, the plaintiff husband appeals, as limited by his brief, from stated portions of an order of the Supreme Court, Nassau County (Austin, J.), dated June 13, 2000, which, inter alia, directed him to pay the carrying charges on the marital residence, temporary child support in the amount of $300 weekly, and school, camp, karate, and music expenses for the parties’ youngest child.
Ordered that the order is affirmed insofar as appealed from, with costs.
“Modifications of pendente lite maintenance and child support should rarely be made by an appellate court, and then only under exigent circumstances, such as when a party is unable to meet his or her financial obligations, or when justice otherwise requires” (Verderame v Verderame, 247 AD2d 609). The husband did not demonstrate that the pendente lite award complained of left him unable to meet his own financial obligations (see, Schneider v Schneider, 264 AD2d 728; Zeitlin v Zeitlin, 209 AD2d 613). Rather, the assessment represents an adequate accommodation between the reasonable needs of both parties (see, Salerno v Salerno, 142 AD2d 670). Any inequities perceived by the husband can best be remedied by a speedy trial (see, Verderame v Verderame, 247 AD2d 609; Weinberg v Weinberg, 247 AD2d 535).
The husband’s remaining contentions are without merit. Krausman, J. P., S. Miller, Schmidt and Cozier, JJ., concur.